Citation Nr: 0917014	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1992 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.  The issue before the Board 
today was remanded in January 2007 for further procedural 
development.  


FINDINGS OF FACT

1.  At no time during the appeal, has the Veteran's 
lumbosacral strain been manifested by a vertebral fracture; 
ankylosis; severe limitation of lumbar motion even taking 
into account her complaints of pain; or by a listing of the 
whole spine, a positive Goldthwaite's sign, or marked 
limitation of forward bending even taking into account her 
complaints of pain; incapacitating episodes; or neurological 
impairment.

2.  At no time since September 26, 2003, has the Veteran's 
lumbosacral strain been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less even taking 
into account her complaints of pain; or favorable ankylosis 
of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess 
of 20 percent for her lumbosacral strain any time during the 
pendency of her appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

With respect to increased rating claims, the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), has held VA's duty 
to notify the claimant of the information and evidence needed 
to substantiate and complete a claim includes the following: 
(1) notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice in accordance with the 
Court's holding in Vazquez-Flores, supra.  Nonetheless, the 
Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the 
November 2002, May 2004, March 2006, September 2007, and 
August 2008  letters; March 2003 and December 2005 rating 
decisions; February 2004 statement of the case; and May 2004, 
August 2004, December 2005, May 2007, and February 2009 
supplemental statements of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).

Similarly, the Board finds that while the Veteran was not 
provided adequate notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
until March 2006, providing the Veteran with this notice at 
that time followed by readjudicating the claim in the May 
2007 supplemental statement of the case "cures" any timing 
problem associated with the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available post-service treatment 
records and afforded the Veteran several VA examinations 
which are adequate for rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [V]eteran 
regarding what further evidence [s]he should submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  It has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a Veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

When adjudicating claims for increased ratings, the Board 
must consider whether there has been an increase in a 
disability during an appeal such that staged ratings are 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. §§ 4.40, 4.45 (2008) 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2008) 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Most recently, a December 2005 rating decision rated the 
Veteran's lumbosacral strain as 20 percent disabling 
effective September 26, 2002.  Historically, the RO rated 
that Veteran's lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  Moreover, in the February 2004 statement 
of the case, the RO conceded that the Veteran's lumbosacral 
strain was also ratable as intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 

Since the Veteran filed her September 26, 2002, claim there 
have been a change in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  Specifically, the 
criteria for rating all other back disorders except 
intervertebral disc syndrome was changed effective from 
September 26, 2003.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003); 69 Fed. Reg. 32449 (June 10, 2004) (corrected a 
clerical error in the Federal Register publication of 
August 27, 2003).  

The statements of the case issued in February 2004 along with 
the supplemental statement of the cases issued in May 2004, 
August 2004, December 2005, May 2007, and February 2009 
notified the Veteran of the old and new rating criteria.  
Accordingly, adjudication of her claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may apply the old criteria for 
all other back disorders to the entire appeal period, the new 
criteria for rating intervertebral disc syndrome for the 
entire appeal period, and the new criteria for rating all 
other back disorders to the period beginning September 26, 
2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

All Other Back Disorders

Under the pre-September 26, 2003, rating criteria, the 
Veteran was entitled to a rating in excess of 20 percent if 
her lumbosacral strain was manifested by a fractured vertebra 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285, ankylosis of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5289, severe limitation of lumbar motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, or lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Initially, the Board notes that there is no suggestion in the 
record that the Veteran has a service connected fractured 
lumbar vertebra.  See, e.g., VA examinations and x-rays dated 
in August 2004 and April 2007.  There being no demonstrable 
service connected vertebral deformity, a 10 percent rating 
may not be added to the rating.  Furthermore, the service 
connected lumbosacral strain did not include cord involvement 
requiring long leg braces.  Additionally, since at the 
December 2002, August 2004, and April 2007 VA examinations 
the Veteran was able to move her lumbosacral spine, there is 
no evidence of ankylosis.  Consequently, an increased rating 
is not warranted for the Veteran's service-connected 
lumbosacral strain under Diagnostic Codes 5285, 5289.  
38 C.F.R. § 4.71a (2003).  This is true throughout the period 
of time during which her claim has been pending.  Hart, 
supra.

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, while VA 
treatment records reflects the Veteran's subjectively 
complains of pain with motion as well as objective evidence 
of decreased movement of the lumbosacral spine, even taking 
into account her complaints of pain under 38 C.F.R. §§ 4.40, 
4.45 they do not show that she meets the criteria for an 
increased rating.  

As to Diagnostic Code 5292, the range of motion of the 
lumbosacral spine, at its worst and taking into account her 
complaints of pain, was forward flexion to 90 degrees, 
backward extension to 30 degrees, left and right lateral 
flexion to 30 degrees, and left and right rotation to 25 
degrees (see VA examination dated in December 2002); forward 
flexion to 90 degrees, backward extension to 10 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
rotation to 30 degrees (see VA examination dated in August 
2004); and forward flexion to 80 degrees, backward extension 
to 20 degrees, left and right lateral flexion to 30 degrees, 
and left and right rotation to 40 degrees (see VA examination 
dated in August 2007).  Tellingly, this limitation of motion 
has never been characterized as "severe."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

As to Diagnostic Code 5295, none of the symptoms described in 
the rating criteria for 40 percent are evident.  In this 
regard, radiographs taken during this appeal fail to show any 
listing of the spine.  See VA examinations and x-rays dated 
in August 2004 and April 2007.  Moreover, none of the 
Veteran's examination reports or treatment records show that 
she is unable to laterally flex her spine and her gait is 
noted to be either "normal" or "mostly coordinated and 
smooth."  See VA examinations dated in December 2002 and 
April 2007; VA treatment records dated in October 2006, 
November 2006, and April 2008.  Finally, except for one 
examination in August 2004, all straight leg raise (SLR) 
testing throughout this appeal was negative.  See VA 
examinations dated in August 2004 (positive SLR at 90 degrees 
on the right side) and April 2007; But see VA treatment 
records dated in November 2005, October 2006, and April 2008.  
Thus, the weight of the competent evidence is also against a 
finding of a positive Goldthwaite's sign.  See Dorland's 
Illustrated Medical Dictionary, 1698 (30th ed. 2003).

In sum, no examiner reported that her lumbosacral strain was 
manifested by severe limitation of motion or listing of the 
whole spine, a positive Goldthwaite's sign, or a marked 
limitation of forward bending.  Therefore, even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does 
not find that the Veteran's functional losses equated to 
debility contemplated by the 40 percent rating for a 
limitation of lumbar motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 or a lumbosacral strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  This is true throughout the period 
of time during which her claim has been pending.  Hart, 
supra.

All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the Veteran is entitled to an 
increased rating for her lumbosacral strain if it is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a (2008).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, VA 
examinations dated in August 2004 and April 2007.  Therefore, 
an increased rating is not warranted under due to ankylosis 
under 38 C.F.R. § 4.71a.  This is true since September 26, 
2003.  Hart, supra.

Next, as to whether the lumbosacral strain results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, August 2004 VA range of motion studies showed forward 
bending to 90 degrees.  Likewise, range of motion studies at 
the Veteran's April 2007 VA examination showed forward 
bending to 70 degrees taking into account her pain.  
Therefore, because the 70 degrees of forward flexion observed 
by the April 2007 VA examiner took into account functional 
limitations due to pain and other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the forward 
flexion seen on examination is not limited to 30 degrees or 
less.  Indeed, under the new rating criteria, the disability 
must be manifested by a limitation of forward flexion to 30 
degrees or less regardless whether there is or is not any 
evidence of painful pathology.  Therefore, the Veteran also 
does not meet the criteria for an increased rating under new 
Diagnostic Code 5237.  38 C.F.R. § 4.71a (2008).  This is 
true since September 26, 2003.  Hart, supra.



Neurological Abnormalities 

The General Formula provides that any associated objective 
neurological abnormalities should be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  
The record reflects that the Veteran has, on occasion, 
complained of pain radiating into her lower extremities.  See 
VA treatment record dated in February 2006; VA examination 
dated in April 2007.  Moreover, the April 2007 VA examiner 
opined that she had decreased deep tendon reflexes in her 
lower extremities.  These complaints and findings raise the 
issue of whether separate compensable ratings might be 
appropriate.  

However, the Board observes that just as often the Veteran 
has expressly denied any neurological symptoms associated 
with her low back such as pain radiating into her lower 
extremities, numbness or tingling in the lower extremities, 
or bowel or bladder problems.  See VA examinations dated in 
December 2002 and January 2005; VA treatment records dated in 
October 2006, January 2007, February 2008, and April 2008.  

Furthermore, while the April 2007 VA examiner observed 
decreased deep tendon reflexes in her lower extremities, 
neurological examination throughout this appeal have 
otherwise shown intact sensory and motor functions and 
reflexes, evidence which weighs against assigning separate 
compensable ratings for associated neurological impairment.  
See VA examinations dated in December 2002 and April 2007; 
and VA treatment records dated in February 2006 and October 
2006.  Finally, and perhaps most probative to the Board's 
determination, the April 2007 VA examiner expressly stated 
that the Veteran does not have any radiculopathy associated 
with her service-connected lumbosacral strain.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  

In light of the above, the Board concludes that a 
preponderance of the evidence is against the assignment of 
separate ratings for associated neurological impairment.  


Intervertebral Disc Syndrome

The Veteran is entitled to a 40 percent rating under 
Diagnostic Code 5243 if her lumbosacral strain is manifested 
by adverse symptomatology that equates to intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  38 C.F.R. § 4.71a (2008).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the record does not show that a physician has 
ever ordered bed rest due to her lumbosacral strain.  In 
fact, at the April 2007 VA examination she specifically 
denied ever having had any incapacitating episodes.  
Therefore, because the record is negative for any evidence of 
physician ordered bed rest, the claim for an increased rating 
under Diagnostic Code 543 must be denied.  Id.  This is true 
throughout the period of time during which her claim has been 
pending.  Hart, supra.

Other Back Concerns

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  

In this regard, each of the ways by which the back is 
ratable, other than some of those described in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003), contemplates limitation 
of motion.  See VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  
Therefore, assigning separate ratings on the basis of both 
limitation of motion and other symptoms, such as those set 
forth in Diagnostic Code 5293/5243, would be inappropriate.  
38 C.F.R. § 4.14 (2008).  

The Board next notes that the record reflects that the 
Veteran has been diagnosed with a right sacroiliac joint 
dysfunction characterized by a leg length discrepancy (less 
than one-quarter of an inch) and low back pain.  See VA 
examination dated in June 2007; and VA treatment record dated 
in January 2007.  However, there is no competent evidence 
which indicates that her sacroiliac joint dysfunction is 
related to her service connected lumbosacral strain.  As 
such, any symptomatology associated with this disability 
which can be separated out from her the symptomatology of her 
lumbosacral strain will not be considered for rating 
purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  

In the instant appeal, it would be impossible to distinguish 
between pain due to lumbosacral strain and pain due to 
sacroiliac joint dysfunction.  Thus, as discussed above, all 
complaints of pain have been considered as part of her 
service-connected disability.  However, shortening of the 
lower extremity is clearly distinguishable; thus, 
consideration of whether a separate rating is warranted for 
this manifestation is unnecessary.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2008) (pertains to shortening of bones 
of the lower extremity).  

Conclusion

The Veteran asserts that she is entitled to a higher rating 
for lumbosacral strain.  Moreover, the Board notes that 
similar claims were made in statements submitted by her 
friends and family.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the Rating Schedule.  Furthermore, although the 
Veteran is competent to provide evidence regarding what she 
sees and feels and her friends and family are competent to 
provide evidence regarding what they see, they are not 
competent to provide an opinion regarding the severity of the 
claimant's symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board finds the objective 
medical findings of record to be more probative of the 
impairment caused by the Veteran's service-connected 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Lastly, the Board notes the above determination is based upon 
application of the Rating Schedule to the Veteran's service-
connected disability.  The purpose of the Rating Schedule is 
to compensate a Veteran for the average impairment in earning 
capacity resulting from her service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a Veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then her disability 
picture is contemplated by the rating schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for lumbosacral strain is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's back disability with the 
established criteria found in the General Formula shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers pain, loss of range of motion, and 
neurological complications/symptoms.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that the Veteran required frequent hospitalizations for 
her back disability throughout this appeal.  Additionally, as 
discussed above, there is not shown to be evidence of marked 
interference with employment due to the disability.  In fact, 
at her April 2007 VA examination the Veteran notified the 
examiner that she is working full-time as a waitress and her 
lumbosacral strain does not interfere with her job.

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




	(CONTINUED ON NEXT PAGE)




Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


